Christianson, Oh. J.
(concurring specially). The false pretenses involved in this case are certain oral statements, which it is claimed the defendant made to one Ameson; and by means of which, it is charged, he obtained from Arneson certain notes. Arneson testified that the statements were made, and that in reliance thereon he executed and delivered certain notes to the defendant. But Arneson’s testimony is not corroborated in any manner whatsoever. Hence, the state has failed to establish its case by the degree of proof required by § 10,842, Compiled Laws 1918, which provides: “Upon a trial for having, with an intent to cheat or defraud another designedly, by any false pretense, *102obtained tbe signature of any person to a written instrument, or having obtained from any person any money, personal property or valuable thing', the defendant cannot be convicted if the false pretense was expressed in language unaccompanied by a false token or writing, unless ¿he pretense, or some note or memorandum thereof, is in writing, either subscribed by, or in the handwriting of the defendant, or unless the pretense is proven by the testimony of two witnesses, or that of one witness and corroborating circumstances. . . .”
In view of the rule announced in this statute the verdict in this case is clearly against the evidence.